PER CURIAM.
Clinton W. Justesen appeals an order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He argues that he is entitled to be resentenced in three cases under the authority of Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm, without discussion, the trial court’s determination on Justesen’s claims regarding his 1992 and 1995 cases. However, we reverse the trial court’s order concerning Justesen’s 1996 case, and we remand that case for further proceedings.
In its order, the trial court agreed with Justesen that his 1996 case fit within the proper time frame to be considered for Heggs relief. The trial court denied relief indicating that Justesen’s sentences in case number 96-2221 were legal sentences under the 1994 guidelines. The attachments to the trial court’s order demonstrated that Justesen’s guidelines range under the applicable 1994 guidelines scoresheet was 167.6 to 279.2 months’ incarceration. However, the trial court failed to attach sufficient record to refute Justesen’s claim that his sentence of forty years’ incarceration in this case was an illegal sentence under the 1994 guidelines.
Accordingly, we reverse and remand to the circuit court for further proceedings. On remand, if the trial court should again determine that Justesen deserves no relief on this motion, it shall attach' those portions of the record that conclusively refute his claim.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and NORTHCUTT and STRINGER, JJ., concur.